Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9,20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 9,20, how do sensors communicate with one another?  The specification repeats such, but does not express how such is done, provides no examples, does not express what the sensor might say to one another, and does not suggest where one of ordinary skill may turn.  No reference suggests sensors communicating with each other.

Claims 1-6,8,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the “wherein” clause (last 3 lines) lacks antecedent basis.  The claim is directed to an apparatus that determines tile (“is determined”, italics added, line 3 from last), while there is no structure in the claim that suggests what determines (“is determined”, line 3 from last) the tilt angle.  Note that claim 10 is clear that the “computer processor determines a tilt angle” (last 2 lines, claim 10), such using signals.  The meaning of the “wherein” clause is uncertain as the claim lacks structure (for instance, the disclosed “a computerized device” (claim 10)) for what the claims states that the apparatus is.    
As to claim 1, the “wherein” clause (last 3 lines) appears to be a step/action, as it expresses that the tilt angle “is determined” (line 3 from last).  Mixing the structure of an apparatus claim, with a step is problematic as an apparatus is limited to its structure, and whatever structure may be configured for.  Is the claim intended to embrace the step of an individual making such determination based on data?  The term “determined” is a powerful term.
As to claim 8, the “wherein” clause (lines 1-5) appears to be a step/action, as it expresses that the tilt angle “is determined” (line 2).  Mixing the structure of an apparatus claim, with a step is problematic as an apparatus is limited to its structure, and whatever it may be configured for.  Is the claim intended to embrace the step of an individual making such determination based on data?  The term “determined” is a powerful term.

Comment on meaning of claim 10: As to claim 10, note is made that this system claim is absolutely limited to include presence of “two or more signals” (line 10).  Such is the metes and bounds of claim 10.  Claim 10 is in contrast to a system that would have included - - acoustic sensors that are configured to receive two or more signals - -  (without having either otherwise or additionally  expressly claimed “two or more signals”, as was done on lines 10-12 of claim 10).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861